DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 7 and 10 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2017/0329037 A1), and further in view of Pani (2019, IEEE).
With respect to independent claim 1, Zhou teaches in Fig. 5 a tomography imaging system CT as disclosed paragraphs [0041, 0054] comprising: 
a plurality of separate vehicles 110D, 110S, each of the separate vehicles independently movable in two or more dimensions as shown in Fig. 5, 
an image processor as disclosed in paragraph [0010 - 0011] configured to generate a two or three-dimensional representation of an object by tomography from signals of the detectors; and 
a display Zhou teaches obtaining tomographic image as discussed above, in view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zhou in order to see obtained images via a display or monitor configured to display an image of the two or three-dimensional representation of the object.
Zhou is silent with each of the separate vehicles having a detector.
Pani teaches a gamma ray tracker for UAV drone. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zhou so as to have the limitation of “each of the separate vehicles having a detector” in order to perform desired nuclear medical imaging such as positron emission tomography, which tracks gamma rays coming from a patient. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
X-ray computed tomography (CT) and position emission tomography are well-known at the time of the claimed invention was filed. Zhou teaches X-ray CT using two drones and Pani teaches a drone for gamma ray tracker. Replacing drones in the teaching of Zhou with the drone in Pani would have expected success because Pani suggests using such a drone of tracking gamma for nuclear medicine which includes position emission tomography, which detects gamma rays and reconstructs tomographic images.
With respect to dependent claim 2, Zhou is silent with wherein the separate vehicles comprise three or more drones moveable in three dimensions.
	However, in conventional PET imaging, there are a ring detector comprising many detector elements. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zhou modified by Pani in order to perform fast scan with desired number of drones for forming nuclear medical imaging. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.  The number of drones required for tomographic imaging would be within the ordinary skilled art through a routine optimization process in forming tomographic images.
With respect to dependent claim 3, Zhou teaches in Fig. 5 wherein the separate vehicles comprise three or more wheeled, tracked path , or walking vehicles.
With respect to dependent claim 4, Zhou teaches in paragraphs [0011, 0040] wherein the image processor is configured to control a trajectory of each of the separate vehicles, but is silent with the trajectories based on a sampling pattern for the tomography.  Pani teaches a gamma-ray tracker drone. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zhou modified by Pani so as to have the limitation of “the trajectories based on a sampling pattern for the tomography” in order to obtain coincident events for forming tomographic images. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 5, Pani teaches wherein the detectors comprise solid state gamma ray detector SiPM in Abstract.
With respect to dependent claim 6, Zhou and Pani teaches drones and therefore teaches wherein the separate vehicles are self-organizing.
With respect to dependent claim 7, since Zhou and Pani teaches drones, and therefore teaches wherein the separate vehicles are configured to travel to the object from one room to another room.
With respect to dependent claim 10, Zhou teaches a transmitter 110S on one of the separate vehicles of the plurality or on another vehicle, and wherein the detectors are configured to detect energy dual energy CT responsive to a transmission from the transmitter.
With respect to dependent claim 11, Zhou teaches wherein the object comprises a person as disclosed in paragraph [0007], luggage, building, ship, or vehicle.
It is noted that “the object” cannot carry any patentability unless it is invented.
With respect to independent claim 12, as discussed in the rejection justification to claim 1 above, Zhou modified by Pani teaches a method for tomography imaging, the method comprising: moving a drone with a detector, the drone moving about an object; sensing radiation from the object with the detector during the moving; tomographically reconstructing an image of the object from the sensed radiation; and displaying the image.
With respect to dependent claim 13, as discussed above Zhou modified by Pani teaches wherein moving comprises moving the drone along a trajectory and sensing comprises sampling the radiation from different positions of the trajectory, and further comprising controlling the trajectory based on the sampling for the tomographically reconstructing.
With respect to dependent claim 14, as discussed above Pani teaches wherein sensing comprises sensing with a solid-state nuclear detector.
With respect to dependent claim 15, as discussed above in the rejection justification to claim 2, the limitation of “moving other drones with other detectors, the drone and other drones comprising a self-organizing swarm” would be obvious.
With respect to dependent claim 16, since Zhou and Pani teaches drones, and the limitation of “wherein moving comprises moving based, at least in part, on movement by the object” would be within the ordinary skilled art in order to form images of moving object.
With respect to dependent claim 17, as discussed above Zhou modified by Pani teaches wherein moving comprises the drone flying from a first location to a second location, the object being at the second location, the object comprising a person, luggage, building, ship, or vehicle.
With respect to independent claim 18, as discussed in the rejection justification to claim 1 above Zhou modified by Pani teaches a tomography imaging system comprising: a swarm of mobile detectors, each of the mobile detectors independently movable in two or more dimensions; an image processor configured to generate, by tomography from signals from the mobile detectors, a two or three-dimensional representation of an object; and a display configured to display an image of the object from the two or three-dimensional representation.
With respect to dependent claim 19, Zhou teaches wherein the object is a person as discussed above, luggage, building, ship, or vehicle, and Pani teaches wherein the mobile detectors comprise drones with gamma ray detectors Title.
With respect to dependent claim 20, as discussed above Zhou modified by Pani teaches wherein the mobile detectors of the swarm are configured to follow trajectories based, at least in part, on sampling for the tomography.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou modified by Pani, and further in view of Fichtinger (WO 02/080773 A1).
The teaching of Zhou modified by Pani has been discussed above.
With respect to dependent claim 8, Zhou is silent with wherein the display comprises an augmented reality display.
	On p. 1 in the third paragraph Fichtinger teaches “augmented reality displays”. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zhou modified by Pani in order to see desired images with a desired display. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
	Such an AR display would be beneficial for ordinary artisans because it provides an easy, fast, convenient way to see and check desired images.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 9, when modified by Pani, Zhou modified by Pani teaches wherein the image processor is configured to reconstruct by the tomography iteratively Iterative reconstructing images in tomography is well-known technique at the time of the invention was filed, but the prior art of record fails to teach or reasonably suggest:
control the trajectories of the separate vehicles based, at least in part, on a previous reconstruction by the tomography.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884